 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.1 Filed 10/09/20 Page 1 of 66




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN


LIBERTY MUTUAL FIRE INSURANCE
COMPANY; LM GENERAL INSURANCE                C.A. No. _______________
COMPANY; LM INSURANCE
CORPORATION; and SAFECO
INSURANCE COMPANY OF ILLINOIS,

                         Plaintiffs,
                                             Demand for Jury Trial
v.

VAN DYKE SPINAL
REHABILITATION CENTER PLLC;
NEW GRACE SPINAL
REHABILITATION CENTER, PLLC;
PRODIGY SPINAL
REHABILITATION, PLLC; MICHAEL
MEERON, D.C.; ANTHONY PULICE,
D.C.; and SUMMER FAKHOURI, D.C.,

                         Defendants.


                                COMPLAINT

      Plaintiffs Liberty Mutual Fire Insurance Company, LM General Insurance

Company, LM Insurance Corporation, and SAFECO Insurance Company of Illinois

(hereinafter, “Liberty Mutual” and/or “plaintiffs”), by their attorneys SMITH &

BRINK, hereby allege as follows.




                                       1
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.2 Filed 10/09/20 Page 2 of 66




I.    INTRODUCTION

      1.      This is a case about chiropractic clinics and the owners, agents, and

representatives of the same who engaged in a scheme to defraud Liberty Mutual by

submitting and causing to be submitted false and fraudulent records, bills, and

invoices through the U.S. Mail and interstate wires seeking to collect payment from

Liberty Mutual for treatment and services that were not actually performed, were

medically unnecessary, were fraudulently billed, and were not lawfully rendered

pursuant to the Michigan No-Fault Act, Mich. Comp. Laws § 500.3101, et seq.

      2.      The insurance fraud scheme perpetrated by the defendants was

designed to, and did in fact, result in payments from Liberty Mutual to the

defendants.

      3.      All of the acts and omissions of the defendants, described throughout

this Complaint, were undertaken intentionally.

      4.      By this Complaint, and as detailed in each count set out below, Liberty

Mutual brings this action for: (1) violations of the federal Racketeer Influenced and

Corrupt Organizations (RICO) Act, 18 U.S.C. § 1962(c) and (d); (2) common law

fraud; (3) civil conspiracy; (4) payment under mistake of fact; and (5) unjust

enrichment. Liberty Mutual also seeks declaratory relief that no previously-denied

and pending claims submitted to it by the defendants are compensable.




                                          2
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.3 Filed 10/09/20 Page 3 of 66




      5.     As a result of the defendants’ fraudulent acts, Liberty Mutual has paid

in excess of $1,340,984 to them related to the patients at issue in this Complaint.

II.   THE PARTIES

      A.     PLAINTIFFS

      6.     Liberty Mutual Fire Insurance Company is a company duly organized

and existing under the laws of the State of Wisconsin.

      7.     LM General Insurance Company, LM Insurance Corporation, and

Safeco Insurance Company of Illinois are companies duly organized and existing

under the laws of the State of Illinois.

      8.     Liberty Mutual Fire Insurance Company, LM General Insurance

Company, LM Insurance Corporation, and SAFECO Insurance Company of Illinois

each have their respective principal places of business in Boston, Massachusetts.

      9.     At all times relevant to the allegations contained in this Complaint, the

plaintiffs were authorized to conduct business in the State of Michigan.

      B.     DEFENDANTS

             1.     Van Dyke Spinal Rehabilitation Center PLLC

      10.    Van Dyke Spinal Rehabilitation Center PLLC (“Van Dyke”) is

organized under the laws of the State of Michigan.




                                           3
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.4 Filed 10/09/20 Page 4 of 66




      11.    At all relevant times, Van Dyke was owned, operated, and conducted

by defendants Michael Meeron, D.C. (“Meeron”) and Anthony Pulice, D.C.

(“Pulice”), who are citizens of the State of Michigan.

      12.    Van Dyke billed Liberty Mutual for treatment that was not actually

rendered, was medically unnecessary (to the extent treatment was rendered at all),

and was unlawful in relation to several Liberty Mutual insureds, including the

patients set out in Exhibit 1.

             2.     New Grace Spinal Rehabilitation Center, PLLC

      13.    New Grace Spinal Rehabilitation Center, PLLC (“New Grace”) is

organized under the laws of the State of Michigan.

      14.    At all relevant times, New Grace was owned, operated, and conducted

by Meeron, who is a citizen of the State of Michigan.

      15.    New Grace billed Liberty Mutual for treatment that was not actually

rendered, was medically unnecessary (to the extent treatment was rendered at all),

and was unlawful in relation to several Liberty Mutual insureds, including the

patients set out in Exhibit 2.

             3.     Prodigy Spinal Rehabilitation, PLLC

      16.    Prodigy Spinal Rehabilitation, PLLC (“Prodigy”) is organized under

the laws of the State of Michigan.




                                         4
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.5 Filed 10/09/20 Page 5 of 66




      17.    At all relevant times, Prodigy was owned, operated, and conducted by

defendants Meeron and Summer Fakhouri, D.C. (“Fakhouri”), who are citizens of

the State of Michigan.

      18.    Prodigy billed Liberty Mutual for treatment that was not actually

rendered, was medically unnecessary (to the extent treatment was rendered at all),

and was unlawful in relation to several Liberty Mutual insureds, including the

patients set out in Exhibit 3.

             4.     Michael Meeron, D.C.

      19.    Meeron is a resident and citizen of the State of Michigan.

      20.    At all relevant times, Meeron owned, operated, and conducted Van

Dyke, New Grace, and Prodigy.

             5.     Anthony Pulice, D.C.

      21.    Pulice is a resident and citizen of the State of Michigan.

      22.    At all relevant times, Pulice operated and conducted Van Dyke.

             6.     Summer Fakhouri, D.C.

      23.    Fakhouri is a resident and citizen of the State of Michigan.

      24.    At all relevant times, Fakhouri owned, operated, and conducted

Prodigy.




                                          5
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.6 Filed 10/09/20 Page 6 of 66




III.   JURISDICTION AND VENUE

       25.   Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over this action

relating to the claims brought by the plaintiffs under 18 U.S.C. § 1961, et seq.

because they arise under the laws of the United States.

       26.   Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this action

because the amount in controversy, exclusive of interest and costs, exceeds $75,000

against each defendant and because it is between citizens of different states.

       27.   Supplemental jurisdiction over the plaintiffs’ state law claims is proper

pursuant to 28 U.S.C. § 1367.

       28.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) whereas the vast

majority of the acts at issue in this Complaint were carried out within the Eastern

District of Michigan.

IV.    ILLEGAL SOLICITATION AND IMPROPER REFERRALS

       29.   The defendants’ scheme was heavily reliant on illegal solicitation of

patients who claimed to be involved in motor vehicle accidents and improper

inducement of such patients to present to the defendant clinics for services they did

not actually need.

       30.   Much of the illegal solicitation of patients was performed by or on

behalf of the defendants’ personal injury attorney associates who referred such

solicited patients to the defendants as part of a quid pro quo arrangement to generate


                                          6
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.7 Filed 10/09/20 Page 7 of 66




bills for No-Fault payment and thereby increase the value of claims against Liberty

Mutual.

      31.    The most prominent personal injury attorney with whom the defendants

worked to obtain patients was Michael Morse (“Morse”) and his firm, which

oversaw a network of runners and solicitors that used illegal methods to recruit

patients.

      32.    In exchange for referrals from personal injury attorneys like Morse, the

defendants ordered, referred, and billed for extensive medically unnecessary

treatment that was designed only to maximize the amount of charges submitted to

Liberty Mutual and thereby increase the value of claims made both by the providers

and by the personal injury attorneys.

      33.    A chiropractor who was formerly associated with defendant Van Dyke

testified that Meeron offered “rebates” to law firms that referred clients to his

chiropractic clinics (defendants Van Dyke, New Grace, and Prodigy).

      34.    “Rebates” to certain attorneys, including Morse, who was the biggest

source of referrals to defendant Van Dyke at the time of the chiropractor’s

association, were made in cash.

      35.    Cash payments in exchange for patient referrals are kickbacks, which

are improper, illegal, and result in billing for treatment that is not medically

necessary.


                                         7
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.8 Filed 10/09/20 Page 8 of 66




      36.    Many of the patients at issue herein were referred by Morse and other

personal injury attorneys to Meeron, Pulice, Fakhouri, Van Dyke, New Grace, and

Prodigy, which in turn referred the patients to orthopedic and pain management

physicians for additional treatment and prescriptions to generate further claims for

No-Fault payments and increase the perceived value of their cases.

      37.    Morse (on behalf of the defendants) obtained patients through the

illegal use of unapproved police reports that were procured by his associates and

used to contact patients and pressure them to begin treatment when they otherwise

would not have.

      38.    The direct connection between solicitation by Morse and medical

treatment is confirmed in email correspondence between Morse and an associate

named Jayson Rosett (“Rosett”), in which Morse assured Rosett that if Rosett got

him police reports, Morse would get Rosett “more active treating patients.” See

Exhibit 4.

      39.    Rosett was indicted in 2018 in relation to his illegal use of police reports

to solicit individuals who claimed to be involved in motor vehicle accidents. See

United States v. Jayson Rosett, et al., 18-cr-20812-MFL (E.D. Mich. 2018).

      40.    The superseding information filed against Rosett confirms that the

police reports were obtained by improper means and that they were not authorized




                                           8
 Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.9 Filed 10/09/20 Page 9 of 66




for release when they were used to solicit patients in the immediate aftermath of

alleged motor vehicle accidents. Id. at Docket No. 42.

      41.    Indeed, Rosett paid as much as $7,500 per month in order to obtain

these illegal police reports so that patients could be solicited to seek treatment within

days (or sometimes hours) of alleged accidents. Id.

      42.    In a separate criminal proceeding involving this police report scheme,

it was further explained that the unlawfully obtained police reports “bore a

watermark reading ‘Unapproved Report’ indicating the reports were not publicly

available and were the property of the Detroit Police Department. In exchange for

fees, [Rosett’s company] solicited the crash victims and referred them to personal

injury lawyers, chiropractors, Magnetic Resonance Imaging facilities, and health

care professionals.” United States v. Matthew Carl Schwartz, 20-cr-20263-MFL-

APP, Docket No. 1 (E.D. Mich. 2020) (emphasis added). All of the defendants

named in this Complaint are either chiropractors or chiropractic clinics.

      43.    This scheme “caused the solicitation of accident victims identified in

the Police Reports and directed the solicited accident victims to ENTITY A and

other specific personal injury lawyers, chiropractors, medical doctors, and MRI

facilities for services.” Id. (emphasis added).

      44.    Not coincidentally, both Van Dyke and New Grace were located in

offices adjacent to physical therapy clinics that were owned by Rosett.


                                           9
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.10 Filed 10/09/20 Page 10 of 66




       45.    The following are representative exemplars of patients who were

illegally solicited and pressured to undergo evaluation and treatment with the

defendants:

    • Patient R.C. (Claim No. 037740480)1 testified that he was directed to
      defendant Van Dyke during his first telephone conversation with Michael
      Morse’s office. Van Dyke then sent R.C. to an associated orthopedic clinic,
      where R.C. was prescribed extensive unnecessary testing and services to
      generate charges to Liberty Mutual, in addition to billing more than $17,600
      for an unnecessary and excessive course of chiropractic treatment pursuant to
      a predetermined protocol that lasted for nearly eight (8) months.

    • Patient L.M. (Claim No. 036475123) testified that she was sent to New Grace
      by her attorney, and from New Grace was referred to a physician regularly
      used by the defendants to obtain prescriptions and generate claims. New
      Grace also billed Liberty Mutual more than $5,300 for an unnecessary and
      excessive course of chiropractic treatment pursuant to a predetermined
      protocol that lasted for more than four (4) months.

    • Patient J.P. (Claim No. 036648728) testified that he was sent to New Grace
      by Michael Morse and was sent by New Grace to a physician regularly used
      by the defendants to obtain prescriptions and generate claims. New Grace
      also billed Liberty Mutual more than $8,600 for an unnecessary and excessive
      course of chiropractic treatment pursuant to a predetermined protocol.

    • Patient W.H. (Claim No. 034506655) was sent by Michael Morse to New
      Grace and Meeron then referred him to a physician regularly used by the
      defendants to obtain prescriptions and generate claims. New Grace billed
      Liberty Mutual nearly $37,000 for an unnecessary and excessive course of
      chiropractic treatment pursuant to a predetermined protocol that lasted for
      more than eleven (11) months.

    • Patient D.M. (Claim No. 0314909610) testified that she was directed to
      Meeron by Michael Morse. Meeron billed for a purported initial evaluation
      of D.M. through Prodigy, and for an unnecessary and excessive subsequent
1
 To protect the confidentiality of its insureds, Liberty Mutual refers to them herein
by initials and Liberty Mutual claim number.
                                         10
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.11 Filed 10/09/20 Page 11 of 66




        course of treatment pursuant to the defendants’ predetermined protocol that
        lasted for five (5) months through New Grace.

     • Patient E.W. (Claim No. 040232935) was directed to Meeron by her attorney
       just six (6) days after an alleged accident. E.W. testified that her primary
       complaints were head and extremity injuries, and she could not explain why
       she was directed for evaluation with a chiropractor. New Grace billed Liberty
       Mutual $26,955 for an unnecessary and excessive course of chiropractic
       treatment that lasted for nearly nine (9) months, and Meeron referred E.W. to
       several associated physicians and providers in order to generate additional
       charges to Liberty Mutual.

        46.   Patients who require solicitation, inducement, or pressure to seek

medical treatment do not actually require medical care.

        47.   Liberty Mutual is not required to pay the defendants for purported

medical services that were not reasonable and necessary for the care of the patients

at issue herein and that derived from illegal solicitation and kickbacks, and it is

entitled to a return of the monies it has been induced to pay in reliance on the

defendants’ false submissions derived therefrom.

V.      BILLING FOR SERVICES NOT RENDERED

        48.   The defendants regularly submitted bills to Liberty Mutual seeking

payment for services that were never rendered or issued to patients at issue herein.

        49.   The following patients are representative examples of the defendants’

practice of mailing and faxing bills to Liberty Mutual seeking payment for services

that were not rendered:

     • Patient M.G. (Claim No. 037903165) reported to Liberty Mutual that she was
       referred to New Grace by her attorney within days of her alleged motor
                                         11
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.12 Filed 10/09/20 Page 12 of 66




     vehicle accident. M.G. expressly denied undergoing any treatment on the first
     date she presented to New Grace, which was July 30, 2018, stating that she
     only had an assessment by Meeron. New Grace mailed a bill to Liberty
     Mutual claiming to have performed hot/cold pack therapy, therapeutic
     exercises, and chiropractic manipulation to M.G. on that date, which was not
     performed at all according to M.G.

  • Patient R.C. (Claim No. 037740480) testified that his treatments at defendant
    Van Dyke consisted of ten (10) to fifteen (15) minutes on a roller bed, two (2)
    to three (3) minutes of neck exercises, and about a minute and a half of use of
    a “clicker” on his back. Van Dyke billed Liberty Mutual for purportedly
    performing a combination of chiropractic manipulations, hot/cold pack
    therapy, mechanical traction, and therapeutic exercises on each date of service
    relative to R.C. None of the treatments reported by R.C. qualify as
    chiropractic manipulation or hot/cold pack therapy, and the few minutes of
    neck exercises do not come close to meeting the minimum time requirement
    to bill for therapeutic exercises.

  • Patient J.D. (Claim No. 033082100) reported that she never received any
    adjustments or manipulation at New Grace, as such treatments aggravated her
    symptoms. New Grace nevertheless submitted bills to Liberty Mutual
    representing that it performed chiropractic manipulation on 72 of 73 dates J.D.
    allegedly presented for treatment, from December 9, 2015 to January 18,
    2017.

  • Patient C.B. (Claim No. 042385201) testified that the only treatments he
    received at New Grace where chiropractic manipulation and massage. New
    Grace billed Liberty Mutual for the alleged performance of therapeutic
    exercises and traction, and application of hot/cold packs, on every date it
    purportedly rendered treatment to C.B., none of which actually occurred based
    on C.B.’s testimony.

  • Patient T.M. (Claim No. 036381629) testified that she did not receive
    chiropractic manipulation at her first visit at Van Dyke on October 24, 2017,
    but Van Dyke submitted a bill falsely representing that it performed
    chiropractic manipulation and other treatments on that date.




                                       12
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.13 Filed 10/09/20 Page 13 of 66




      50.    The defendants submitted fraudulent claims to Liberty Mutual relative

to each of the above-referenced exemplar patients for services that were not actually

provided, and Liberty Mutual relied on such submissions in adjusting the claims.

      51.    Liberty Mutual is not required to pay the defendants for services that

were not actually rendered and is entitled to repayment for payments it was induced

to make by the defendants’ fraudulent submissions.

VI.   UNREASONABLE                AND      UNNECESSARY             FRAUDULENT
      TREATMENT

      52.    The defendants’ goal was to bill for as much treatment as possible,

regardless of whether such treatment was reasonably necessary to patients’ care,

recovery, or rehabilitation, in order to generate bills for submission to Liberty

Mutual.

      53.    The defendants also sought to bolster the appearance of injury and,

therefore, increase the amount for which insurers such as Liberty Mutual were billed.

      54.    To maximize their financial gain, the defendants adhered to a

predetermined protocol that allowed them to bill for unnecessary, indiscriminate,

and excessive treatment, as discussed more fully below.

      55.    The defendants’ treatment violated established standards of care in the

medical community, as the vast majority of treatment, referrals, and services were

not indicated, and were redundant, excessive, and repeated without any objectively

documented benefit to patients.
                                         13
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.14 Filed 10/09/20 Page 14 of 66




      56.    The full extent and pattern of the defendants’ misrepresentations

regarding the fact, lawfulness, and necessity of the treatment they billed was not

known to Liberty Mutual until it undertook the full investigation that culminated in

the filing of this action, including identification of the defendants’ pattern of

overtreatment.

      57.    The unnecessary treatment rendered by the defendants, discussed more

fully below, includes, but is not limited to, the treatment and patients set out in the

charts annexed hereto at Exhibits 1 through 3.

      58.    All of the claims submitted by the defendants to Liberty Mutual through

the U.S. Mail and interstate wires seeking payment for unnecessary, excessive,

unlawful, and unreasonable services are fraudulent.

      59.    Liberty Mutual is not required to pay the defendants for services that

were medically unnecessary, and it is entitled to the return of money paid in reliance

on the defendants’ fraud.

      60.    None of the above facts were known to Liberty Mutual until it

undertook its investigation that resulted in the commencement of this action, and are

not evident within the four corners of the medical records and bills submitted to

Liberty Mutual by the defendants.




                                          14
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.15 Filed 10/09/20 Page 15 of 66




      A.     VAN DYKE’S, NEW GRACE’S,           AND   PRODIGY’S PREDETERMINED
             TREATMENT PROTOCOL

      61.    As discussed above, patients at issue herein were directed to Van Dyke,

New Grace, and Prodigy through illegal solicitation and by layperson personal injury

attorneys in order to generate claims for submission to Liberty Mutual and not

because they actually required or sought out chiropractic treatment.

      62.    The purported treatment billed by Van Dyke, New Grace, and Prodigy

was remarkably similar, as nearly every patient of the defendant clinics was

prescribed the same course of treatment consisting of application of hot packs,

therapeutic exercises, mechanical traction, and chiropractic manipulation.         See

Exhibits 1 through 3.

      63.    Van Dyke, New Grace, and Prodigy billed for application of hot/cold

packs for more than 99% of patients at issue herein. Id.

      64.    Van Dyke, New Grace, and Prodigy also billed for chiropractic

manipulation for more than 99% of patients at issue herein. Id.

      65.    Van Dyke, New Grace, and Prodigy billed for traction for 88% of the

patients at issue herein. Id.

      66.    Van Dyke, New Grace, and Prodigy billed for therapeutic exercise for

86% of the patients at issue herein. Id.

      67.    It is impossible that patients with different injuries, ages, genders, and

comorbidities all actually required identical treatment plans.
                                           15
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.16 Filed 10/09/20 Page 16 of 66




      68.   The predetermined protocol used by Van Dyke, New Grace, and

Prodigy was not altered throughout the course of patients’ alleged treatment.

      69.   Indeed, Van Dyke, New Grace, and Prodigy almost never reevaluated

patients to assess whether treatment was efficacious or whether patients had

improved to the point that discharge should be considered.

      70.   This action involves bills for 223 separate patients, most of whom

allegedly underwent courses of chiropractic treatment that lasted for many months,

but Van Dyke, New Grace, and Prodigy collectively only billed Liberty Mutual for

177 purported patient re-evaluations.

      71.   As discussed below, the alleged reexaminations billed by Van Dyke,

New Grace, and Prodigy were cursory and could not have actually amounted to a

serious effort to determine whether further treatment was medically necessary.

      72.   The predetermined protocol used by Van Dyke, New Grace, and

Prodigy was so formulaic, records were often prepared that misrepresented that

certain treatments were performed and later crossed out when there was a deviation.

      73.   For example, New Grace submitted records to Liberty Mutual relative

to patient J.M. (Claim No. 335969946002) for at least four (4) separate dates of

service where it recorded that specific therapeutic exercises were performed, and

then crossed out its own records when the patient did not end up performing the

predetermined exercises, as exemplified below:


                                        16
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.17 Filed 10/09/20 Page 17 of 66




      74.    Preparing medical records before treatment is actually performed

confirms that there was never a determination of medical necessity and that the

defendants’ bills were for predetermined services not based on actual patient need.

      B.     FABRICATED AND INSUFFICIENT EVALUATIONS

      75.    The defendants created the appearance of medical necessity for their

predetermined and excessive courses of treatment by submitting medical records

purporting to document initial evaluations of each patient.

      76.    The initial evaluations billed by Van Dyke, New Grace, and Prodigy

resulted in nearly identical findings between patients with a wide disparity of ages,

alleged accidents, and comorbidities.

      77.    Van Dyke, New Grace, and Prodigy diagnosed every patient who was

purportedly evaluated with muscle spasms and subluxations.

      78.    Indeed, Van Dyke, New Grace, and Prodigy’s evaluation forms

included pre-printed sections that ensured that every patient would receive these

same diagnoses of spasms and subluxations, as depicted below:




                                         17
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.18 Filed 10/09/20 Page 18 of 66




      79.    As illustrated above, Van Dyke, New Grace, and Prodigy made a

determination before they ever even evaluated the patients at issue herein that

treatment would be prescribed to treat alleged subluxations in every case.

      80.    The initial evaluations billed by Van Dyke, New Grace, and Prodigy

also omitted basic information that would be required to ascertain whether the

extensive treatment billed actually improved patients’ conditions, including patients’

subjective pain scores.

      81.    By failing to record basic information about patients’ conditions at the

outset of treatment, Van Dyke, New Grace, and Prodigy avoided creating

documentation that would have revealed that treatment was billed for excessive

lengths of time with no recorded objective or subjective patient improvement, which

violates applicable chiropractic standards of care.

      82.    The tests that were recorded as part of Van Dyke’s, New Grace’s, and

Prodigy’s purported initial evaluations included improbable results that were

contradicted by the records of other physicians, including regularly representing that




                                          18
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.19 Filed 10/09/20 Page 19 of 66




patients’ spinal ranges of motion were decreased by more than 50% in all planes of

movement.

         83.   For example, Van Dyke reported that patient B.S. (Claim No.

510339766039) had an extraordinary diminishment of range of motion in all

movements of her cervical and lumbar spine at an evaluation billed on September

19, 2017.

         84.   Less than three (3) weeks later, a physician to whom B.S. was referred

by Meeron reported that she had full range of motion in both her cervical and lumbar

spine.

         85.   The evaluations allegedly performed by Van Dyke, New Grace, and

Prodigy rarely, if ever, resulted in patient-specific treatment goals.

         86.   The evaluations allegedly performed by Van Dyke, New Grace, and

Prodigy rarely, if ever, resulted in specific plans with respect to the length and

frequency of treatments.

         87.   Instead of creating appropriate plans that could result in objective

evaluations of whether treatment was beneficial, Van Dyke, New Grace, and Prodigy

billed for the same treatments in perpetuity, regardless of whether a patient was

benefitting therefrom.




                                          19
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.20 Filed 10/09/20 Page 20 of 66




      88.    The purported findings made by New Grace, Van Dyke, and Prodigy to

justify their excessive courses of treatment were often contradicted by patients’ other

medical providers and the patients themselves.

      89.    For example, New Grace billed for the alleged performance of an

extensive course of chiropractic treatment of patient R.L. (Claim No. 034385616)

from September 23, 2016 through July 31, 2017.

      90.    By November 9, 2016, R.L. reported to her primary care physician that

she was feeling much better and requested permission to return to work at her job

entailing physical labor.

      91.    Rather than tapering R.L.’s care to account for her improved condition

and functional capabilities, New Grace continued to bill for purported chiropractic

treatment three (3) days per week and Meeron referred R.L. to an associated medical

provider, where R.L. never received any treatment but incurred bills for eleven (11)

level 4 and level 5 evaluations, medically unnecessary DME, and medically

unnecessary over-the-counter medications.

      C.     EXCESSIVE TREATMENT

      92.    Numerous patients at issue herein were subjected to courses of

treatment that lasted for well over a year but never changed to account for the

patients’ changing medical conditions.




                                          20
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.21 Filed 10/09/20 Page 21 of 66




      93.    At least fourteen (14) patients of Van Dyke, New Grace, and Prodigy

at issue herein were billed for more than 100 separate dates of service, and nearly

every single purported treatment of these patients included the exact same traction,

therapeutic exercises, hot packs, and manipulations.

      94.    For example, patient A.W. (Claim No. 34891969) allegedly began a

course of treatment at New Grace on January 13, 2017.

      95.    New Grace billed Liberty Mutual for purported treatment to A.W. over

the next fifteen (15) months, which included at least 106 separate alleged dates of

service, and represented that it performed traction, therapeutic exercise, hot packs,

and manipulations at every appointment.

      96.    Even as A.W.’s complaints persisted for over a year, New Grace never

altered its predetermined protocol to attempt treatments that may have been more

beneficial to the patient.

      97.    Similarly, patient T.C. (Claim No. 035468209) allegedly began a

course of treatment at Prodigy on April 26, 2017.

      98.    Prodigy billed Liberty Mutual for purported treatment to T.C. over the

next fourteen (14) months, which included at least 102 separate alleged dates of

service, and represented that it performed traction, therapeutic exercise, hot packs,

and manipulations on all but one date of service.




                                         21
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.22 Filed 10/09/20 Page 22 of 66




      99.    Even as T.C.’s complaints persisted for over a year, Prodigy never

altered its predetermined protocol to attempt treatments that may have been more

beneficial to the patient or discontinued treatments for futility.

      100. Patient R.C. (Claim No. 037740480) testified that he received activator

treatment to his mid-back at every appointment at Van Dyke despite not having any

complaints relating to his mid-back.

      101. Meeron, Pulice, Fakhouri, Van Dyke, New Grace, and Prodigy also

subjected patients to their predetermined protocol of treatment even when they had

reason to believe that such treatment could be harmful.

      102. For example, on April 3, 2017, Meeron noted that patient J.M. (Claim

No. 335969946002) had a possible disc pathology that required an MRI.

      103. J.M. did not undergo the MRI that was allegedly required to rule out

significant spinal injury for three (3) weeks, but New Grace continued to bill for the

exact same treatments, including spinal traction and manipulations, without seeing

the imaging result.

      104. Similarly, Meeron noted during his purported initial evaluation of

patient B.S. (Claim No. 510339766039) that she should have diagnostic imaging to

rule out the existence of a structural spinal injury.




                                           22
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.23 Filed 10/09/20 Page 23 of 66




      105. B.S. did not undergo any such imaging for more than two (2) months

after Meeron’s comment, but Van Dyke billed for alleged chiropractic treatment

pursuant to its predetermined protocol anyway.

      106. When B.S. finally underwent the MRI, it revealed an apparent

“aberrant” structure in her lumbar spine.

      107. Despite this finding, Van Dyke did not alter its course of therapy.

      D.     REDUNDANT TREATMENT

      108. Treatment billed by Van Dyke, New Grace, and Prodigy also frequently

overlapped with identical treatments alleged rendered as physical therapy billed by

other providers, which was improper and medically unnecessary.

      109. For example, New Grace billed for an extensive course of alleged

chiropractic treatment of patient N.T. (Claim No. 037220453) from March 30, 2018

through March 25, 2019, which included bills for application of hot packs and

therapeutic exercise on nearly every date of service.

      110. On July 25, 2018, a physical therapy provider began submitting bills

for purported physical therapy performed on N.T., and also claimed to apply hot

packs and perform therapeutic exercises at nearly every visit.

      111. This overlapping and redundant treatment by New Grace and the

physical therapy provider continued for nearly five (5) months, until the course of

physical therapy was temporarily stopped on December 10, 2018.


                                            23
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.24 Filed 10/09/20 Page 24 of 66




       112. On several occasions, New Grace and the physical therapy provider

billed for identical treatments performed on consecutive dates, including a two (2)

week period in September 2018 wherein N.T. purportedly received hot packs and

therapeutic exercises at New Grace on Mondays, Wednesdays, and Fridays, and at

the physical therapy provider on Tuesdays and Thursdays.

       113. Similarly, New Grace and a physical therapy provider billed Liberty

Mutual for a simultaneous course of chiropractic and physical therapy to patient J.P.

(Claim No. 037083351) from March 2018 to May 2018, including bills for the same

alleged treatments on the same dates of service.

       114. Van Dyke billed Liberty Mutual for a simultaneous course of

chiropractic and physical therapy to patient T.W. (Claim No. 466055855033) for

nearly a full year, from October 2014 to August 2015, which included the alleged

performance of the same treatments on the same dates of service at two (2) different

clinics.

       115. It was never medically necessary for patients to undergo courses of

therapy that were nearly identical with multiple providers at the same time.

       116. Van Dyke, New Grace, and Prodigy intentionally failed to determine

whether the treatments for which they billed Liberty Mutual were redundant and

unnecessary, as Meeron has testified that he does not ask patients about other




                                         24
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.25 Filed 10/09/20 Page 25 of 66




medical treatment they may be receiving elsewhere, which is below the acceptable

standard of care.

      117. The defendants’ disregard for whether patients were concurrently

undergoing the same or similar treatments is further evidence that their prescribed

courses of care had nothing to do with medical necessity, and were therefore never

compensable.

      E.     UNLAWFUL BILLS FOR CHIROPRACTIC TREATMENTS

      118. All of the bills at issue herein that were faxed and mailed to Liberty

Mutual by the defendants claim entitlement to payments pursuant to Michigan’s No-

Fault Act.

      119. The No-Fault Act provides that benefits for chiropractic treatment are

only payable if the service(s) allegedly provided were “included in the definition of

practice of chiropractic under section 16401 of the public health code, 1978 PA 368,

MCL 333.16401, as of January 1, 2009.” Mich. Comp. Laws § 500.3107b(b).

      120. Excluded from the practice of chiropractic in the pre-2009 definition

are hot/cold packs, ultrasound, and traction, among other treatments.

      121. Despite this prohibition, Van Dyke, New Grace, and Prodigy regularly

billed Liberty Mutual for purported application of hot packs, which was an integral

part of the clinics’ predetermined treatment protocol. See Exhibits 1 through 3.




                                         25
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.26 Filed 10/09/20 Page 26 of 66




      122. Van Dyke, New Grace, and Prodigy also regularly billed Liberty

Mutual for the alleged performance of traction to nearly every patient at issue herein.

Id.

      123. None of these purported services billed by Van Dyke, New Grace, and

Prodigy were ever lawful chiropractic treatment pursuant to the No-Fault Act, and

all claims for payment relative to such alleged services were fraudulent.

      F.       QUANTITY OF TREATMENT BILLED

      124. Van Dyke, New Grace, and Prodigy billed Liberty Mutual at rates that

evidence that if treatment was performed at all, it was done in a non-patient-specific

fashion.

      125. As discussed above, the defendants’ practice of billing for redundant

treatments by both a chiropractic clinic and at a physical therapy provider resulted

in patients at issue herein being given duplicative treatment.

      126. New Grace has also billed Liberty Mutual for allegedly treating as

many as thirteen (13) Liberty Mutual insureds in a single day, a number that does

not include any purported treatment to patients insured by other insurance companies

in Michigan.

      127. Several of the treatments billed by Van Dyke, New Grace, and Prodigy

have minimum time requirements, and the defendants have submitted bills




                                          26
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.27 Filed 10/09/20 Page 27 of 66




representing that they performed hours of purported timed treatment on Liberty

Mutual insureds on a single day.

      128. This extraordinary number of patients and amount of billing on the

same days does not include patients who were insured by other carriers or the time

spent performing untimed treatments, including the purported hot packs, mechanical

traction, and chiropractic manipulations that were billed relative to nearly every

patient on nearly every date of service.

      129. Individual patients were also observed at the defendant chiropractic

clinics for lengths of time that were so short that it was impossible that treatment

was performed as billed and, if treatment was performed, it was done so quickly it

could not have been properly supervised or evaluated.

      130. For example, patient R.C. (Claim No. 037740480) was observed

entering Van Dyke at 3:27 p.m. on September 18, 2018 and leaving at 3:46 p.m., for

a total time at the clinic of nineteen (19) minutes.

      131. Van Dyke submitted bills to Liberty Mutual claiming to have

administered hot packs, traction, chiropractic manipulation, and therapeutic

exercises, the last of which is a timed therapy for which each unit billed represents

fifteen (15) minutes of treatment.

      132. Even if it were assumed that R.C. did not spend any time at all (1)

signing in, (2) waiting for the physician, (3) transferring between modalities, (4)


                                           27
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.28 Filed 10/09/20 Page 28 of 66




resting between exercises, or (5) reporting his condition and the impact of the

treatments, he still would have been left with just minutes to undergo each of the

treatments that were billed.

        133. Van Dyke and New Grace also submitted bills claiming to have

performed treatment, including therapeutic exercises, on patients on the same dates

that patients purportedly underwent painful and invasive procedures performed by

other providers.

        134. It is highly unlikely that patients were able to perform the treatment

billed, which almost invariably included exercise, after undergoing invasive

procedures, particularly when such procedures required IV sedation on the same

date.

VII. FRAUDULENT BILLING PRACTICES

        135. In addition to submitting claims for treatment and services that were

medically unnecessary or were not performed at all, the defendants further increased

the amounts of claims submitted to Liberty Mutual by fraudulently misrepresenting

the services allegedly performed through improper billing and coding practices.




                                         28
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.29 Filed 10/09/20 Page 29 of 66




      A.     IMPROPER USE OF CPT CODE MODIFIERS

      136. Van Dyke, New Grace, and Prodigy each regularly submitted bills to

Liberty Mutual using Current Procedural Terminology (“CPT”) Code 2 modifier 52,

which indicates that a service was partially reduced at the physician’s discretion.

      137. Van Dyke, New Grace, and Prodigy never provided an explanation of

how or why such procedures were reduced, which is a requirement of use of CPT

Code modifier 52, despite submitting thousands of claims appending this billing

modifier.

      138. CPT Code modifier 52 is not appropriately used for time-based billing,

such as the purported therapeutic exercises billed by Van Dyke, New Grace, and

Prodigy relative to 85% of the patients at issue herein.

      139. CPT Code modifier 52 is also inappropriate for physical therapy

modalities, including application of hot/cold packs and mechanical traction.

      140. Van Dyke, New Grace, and Prodigy nevertheless regularly appended

CPT Code modifier 52 to their bills for therapeutic exercises, application of hot/cold

packs, and mechanical traction.

      141. Moreover, when Van Dyke, New Grace, and Prodigy billed Liberty

Mutual using CPT Code modifier 52, they never altered the amount charged for each


2
  CPT Codes are published annually by the American Medical Association to
establish standards and facilitate the efficient processing of healthcare charges by
insurance carriers and other private and governmental healthcare payors.
                                          29
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.30 Filed 10/09/20 Page 30 of 66




modality despite reporting that they performed reduced services that would not

otherwise meet the requirements of payment for the services billed.

      142. Instead, Van Dyke, New Grace, and Prodigy improperly billed Liberty

Mutual the exact same amount regardless of whether the service was performed in

full or whether it was reduced at the physician’s discretion.

      143. Beginning in or about November 2019, Van Dyke, New Grace, and

Prodigy replaced their use of CPT Code modifier 52 with modifier 59, which is used

to report that charges that are ordinarily not permitted to be submitted together are

proper because there was a separate patient encounter or procedure on the same date

of service.

      144. Appending modifier 59 to CPT Codes indiscriminately is a deceptive

practice intended to bypass claim adjudication systems that would detect fraudulent

unbundling.

      145. Indeed, in 2014, the Centers for Medicare and Medicaid Services

(“CMS”) released a publication warning providers that CPT Code modifier 59 was

being overused and was associated with cases of fraud and abuse of the system.

      146. As with their use of CPT Code modifier 52, the defendants never

provided an explanation as to why they were reporting that the services billed using

CPT Code modifier 59 required modified reporting.




                                         30
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.31 Filed 10/09/20 Page 31 of 66




      B.     FRAUDULENT UPCODING

      147. Physician examinations of patients are billed using CPT Codes that

reflect the complexity involved in the examination and it is the responsibility of the

provider to select the appropriate CPT Code for the complexity involved in the

examination.

      148. To the extent that Van Dyke, New Grace, and Prodigy claimed to

perform patient evaluations, they were nearly always represented to be highly

complex despite performing examinations that were simple, brief, and cursory, if

they were performed at all.

      149. There are five (5) levels at which an office visit/examination or office

consultation can be billed, with level one being the least involved examination and

level five being the most complex.

      150. Initial office visits/examinations are billed using a CPT Code that starts

with the numbers “9920” and reexaminations are billed using a CPT Code that starts

with the numbers “9921.”

      151. The final number to complete each five-digit CPT Code for

examinations is one (1) through five (5), depending on the complexity of the

evaluation performed.

      152. Nearly every patient evaluation billed by Van Dyke, New Grace, and

Prodigy was represented to be of level 4 complexity. See Exhibits 1 through 3.


                                         31
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.32 Filed 10/09/20 Page 32 of 66




      153. To properly bill a reexamination using a level 4 complexity code, the

physician must have taken a detailed history, performed a detailed examination, and

engaged in medical decision-making of moderate complexity.

      154. The American Medical Association has guided that level 4

reexaminations typically involve 25 minutes of face-to-face time with the patient.

      155. The examinations and consultations billed by Van Dyke, New Grace,

and Prodigy did not rise to the level of complexity required to bill for level 4

evaluations.

      156. Indeed, the services performed on dates that Van Dyke, New Grace,

and   Prodigy    allegedly    performed     level   4      patient   reexaminations   are

indistinguishable from normal treatment dates of service but for the additional

charge submitted to Liberty Mutual.

      157. In many cases, Van Dyke, New Grace, and Prodigy simply decided to

bill for a purported level 4 reexamination when the office note produced from an

appointment – which were normally just several lines long – were slightly longer

than normal.

      158. Even if any patient evaluations were performed at all (beyond the

evaluation necessarily performed in order to perform treatment, which is not

separately billable) on these dates of service, such evaluations did not come close to

meeting the criteria for billing as a level 4 encounter.


                                          32
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.33 Filed 10/09/20 Page 33 of 66




      159. For example, the following constitutes the entire record of a purported

level 4 encounter with patient J.M. (Claim No. 335969946002) on June 7, 2017:




      160. The above example is representative of all purported reexaminations

billed by Van Dyke, New Grace, and Prodigy.

      161. Initial patient evaluations billed by Van Dyke, New Grace, and Prodigy

also did not meet the criteria for the level 4 encounters they nearly always

represented by the bills submitted to Liberty Mutual.

      162. Van Dyke, New Grace, and Prodigy’s initial evaluations were

performed pursuant to a fill-in-the-blank template record that, among other

deficiencies, only obtained basic information from patients and not the detailed

medical histories required to bill for a complex encounter.

      163. The defendants intentionally induced Liberty Mutual to make payments

for services of a complexity that were not performed as billed by mailing and faxing

false documentation using improper coding, and Liberty Mutual relied upon such

mailings in adjusting claims and remitting payment.

VIII. THE DEFENDANTS’ MATERIAL MISREPRESENTATIONS

      164. To induce Liberty Mutual to pay promptly their fraudulent charges, the

defendants submitted to Liberty Mutual false documentation that materially
                                         33
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.34 Filed 10/09/20 Page 34 of 66




misrepresented that the services they billed were reasonable and necessary within

the meaning of Michigan law, that the charges for the same were reasonable, and

that all treatment was lawfully and actually rendered.

      165. Every time the defendants submitted bills and medical records to

Liberty Mutual, the defendants necessarily warranted that such bills and records

related to lawfully and actually rendered and necessary treatment for their patients’

care, recovery, or rehabilitation.

      166. There are no less than eight (8) separate reasons why the defendants’

alleged treatment was not in fact performed, was not lawful, was not medically

necessary, and was fraudulently billed to Liberty Mutual:

          a. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri billed
             Liberty Mutual for treatment and services that were not actually
             provided. Patients at issue in this Complaint have denied receiving
             treatments and services for the lengths of time required, in the manner
             required, and reported not receiving treatment and services at all from
             these defendants.

          b. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri
             obtained patients through unlawful solicitation and improper referrals.
             The defendants engaged in quid pro quo relationships with associates
             and with personal injury attorneys to establish a supply of patients for
             their fraudulent scheme. The defendants’ methods of obtaining patients
             and making referrals to each other did not include considerations of
             medical necessity.

          c. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri billed
             Liberty Mutual for the purported application of hot/cold packs to nearly
             every patient at issue herein despite the clear statutory direction that
             such services, if performed at all, are not compensable under the No-
             Fault Act when allegedly performed by chiropractors.
                                         34
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.35 Filed 10/09/20 Page 35 of 66




         d. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri used an
            unlawful predetermined treatment protocol, implemented by the
            ordering of excessive chiropractic and therapy modalities. This
            predetermined protocol is confirmed by the nearly identical purported
            findings and treatment plans ordered for patients at issue in this
            Complaint, which have no relationship to medical necessity or any
            patient-specific considerations.

         e. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri
            attempted to create the appearance of medical need for their excessive
            treatment by recording purported patient examination findings that did
            not vary between patients with different ages, injuries, and
            comorbidities, and were contradicted by other treating physicians.

         f. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri did not
            alter the predetermined protocol of treatment, and did not discontinue
            or alter treatment plans in response to patients’ reports that their
            conditions had improved or in response to information that patients
            conditions were worsening or could be exacerbated by continuing care.

         g. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri used
            fraudulent billing practices, including improper use of CPT Code
            modifiers, to induce Liberty Mutual to remit payment for services that
            were not billable in the manner reported.

         h. Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri
            fraudulently upcoded bills for alleged patient evaluations to seek
            payment for encounters that were far less complex than represented by
            the bills submitted to Liberty Mutual.

      167. As detailed supra, the defendants frequently violated established

standards of care, treated excessively, and billed for treatment without basis or

adequate substantiation.

      168. The foregoing facts – billing for services not rendered, unlawfully

soliciting patients, using a predetermined treatment protocol to inflate charges, and
                                         35
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.36 Filed 10/09/20 Page 36 of 66




misrepresenting the necessity of services billed to conceal their scheme – were not,

and could not have been, known to Liberty Mutual until it commenced its

investigation of the defendants shortly before the filing of this action.

       169. Liberty Mutual had no contractual relationship with the defendants

relative to the claims at issue herein and had no access to information or documents

exposing the defendants’ fraudulent conduct until it conducted the investigation that

led to the filing of this action.

       170. Taken as a whole, the prevalence of such facts and the defendants’

failure to abide by accepted standards of care render the treatment, services, and

testing billed by the defendants unnecessary and unlawful.

       171. The fact of violations of medical standards is present with respect to

every patient at issue in this Complaint, including those specific representative

patients set out above and in the charts annexed at Exhibits 1 through 3.

       172. Thus, each claim for payment (and accompanying medical records)

mailed and faxed to Liberty Mutual by, on behalf of, or with the knowledge of the

defendants constitutes a misrepresentation because the treatment underlying the

claim was not lawful and medically necessary, as it must be in order to be

compensable under Michigan law.

       173. Moreover, each Health Insurance Claim Form (“HICF”) bill submitted

to Liberty Mutual by the defendants contained the following notation: “NOTICE:


                                          36
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.37 Filed 10/09/20 Page 37 of 66




Any person who knowingly files a statement of claim containing any

misrepresentation or any false, incomplete or misleading information may be guilty

of a criminal act punishable under law and may be subject to civil penalties.”

      174. Through the submission of patient records, invoices, HICFs, and other

medical documentation to Liberty Mutual via the U.S. Mail and interstate wires, the

defendants attested to the fact, lawfulness, and medical necessity of the visits,

treatment, and services for which they billed Liberty Mutual.

      175. As the defendants did not render lawful and reasonably necessary

medical treatment and services, and misrepresented the treatment and services

purportedly performed, each bill and accompanying documentation mailed or faxed

by the defendants to Liberty Mutual in order to seek payment constitutes a material

misrepresentation.

      176. Due to the defendants’ material misrepresentations and other

affirmative acts designed to conceal their fraudulent scheme, Liberty Mutual did not

and could not have discovered that its damages were attributable to fraud until

shortly before it filed this Complaint.

      177. The facially valid documents submitted to Liberty Mutual by the

defendants were designed to, and did in fact, induce Liberty Mutual to rely on the

documents.




                                          37
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.38 Filed 10/09/20 Page 38 of 66




          178. In reliance on the defendants’ misrepresentations, Liberty Mutual paid

money to the defendants to its detriment.

          179. Liberty Mutual would not have paid these monies had the defendants

provided true and accurate information about the fact, lawfulness, and necessity of

the referrals and services billed.

          180. As a result, Liberty Mutual has paid in excess of $1,340,984 to the

defendants in reasonable reliance on the false medical documentation and false

representations regarding the defendants’ eligibility for insurance payments.

IX.       MAIL AND WIRE FRAUD RACKETEERING ACTIVITY

          181. As discussed supra, the referrals, treatment, and services billed by the

defendants were not medically necessary, were unlawful, and were fraudulently

billed.

          182. The objective of the scheme to defraud Liberty Mutual, which occurred

throughout the period noted in Exhibits 1 through 3 was to collect insurance

payments under applicable provisions of Michigan law and regulations to which the

defendants were not entitled because the medical services rendered, if at all, were

not necessary, were not lawfully rendered, and were fraudulently billed.

          183. This objective necessarily required the submission of claims for

payment to Liberty Mutual.




                                            38
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.39 Filed 10/09/20 Page 39 of 66




      184. The defendants created, prepared, and submitted false medical

documentation and placed in a post office and/or authorized depository for mail

matter things to be sent and delivered by the United States Postal Service or sent

through faxes over interstate wires. The documents, records, and bills faxed by the

defendants to Liberty Mutual were sent from Michigan and received by Liberty

Mutual in California.

      185. All documents, medical records, notes, reports, HICFs, medical

diagnoses, letters, correspondence, and requests for payment in connection with the

insurance claims referenced throughout this pleading traveled through interstate

wires or the U.S. Mail.

      186. Every automobile insurance claim detailed herein involved at least one

(1) use of the U.S. Mail, including the mailing of, among other things, the notice of

claim and checks.

      187. Every payment at issue in this Complaint where Liberty Mutual was

induced to rely on the defendants’ false medical records and bills was tendered via

a check mailed by Liberty Mutual using the U.S. Mail.

      188. The fraudulent medical billing scheme detailed herein generated

thousands of mailings and faxes.

      189. A chart highlighting representative examples of mail fraud arising from

the defendants’ patient/business files is annexed hereto at Exhibit 5.


                                         39
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.40 Filed 10/09/20 Page 40 of 66




      190. As detailed herein, the defendants also submitted, caused to be

submitted, or knew medical documentation and claims for payment would be

submitted to Liberty Mutual via fax or mail related to each exemplar patient

discussed in this Complaint.

      191. It was within the ordinary course of business for Van Dyke, New Grace,

and Prodigy to submit bills for payment to insurance carriers like Liberty Mutual

through interstate wires and the U.S. Mail.

      192. Moreover, the business of billing for medical services by each of the

defendant clinics at issue herein is regularly conducted by fraudulently seeking

payment to which each defendant clinic is not entitled through the use of fraudulent

communications sent via intestate wires and the U.S. Mail.

      193. In other words, discrete (claim- and patient-specific) instances of mail

and wire fraud are a regular way of doing business for each of the defendants.

      194. The defendant entities, at the direction and with the knowledge of

Meeron, Pulice, and Fakhouri, continue to submit claims for payment to Liberty

Mutual and, in some instances, continue to commence litigation against Liberty

Mutual seeking to collect on unpaid claims.

      195. Thus, the defendants’ commission of mail and wire fraud continues.

      196. As all of the defendants named herein agreed that they would use (and,

in fact, did use) the mails in furtherance of their scheme to defraud Liberty Mutual


                                         40
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.41 Filed 10/09/20 Page 41 of 66




by seeking payment for services that are not compensable, these defendants

committed mail fraud, as defined in 18 U.S.C § 1341.

      197. As several of the defendants named herein agreed that they would use

(and, in fact, did use) faxes over interstate wires in furtherance of their scheme to

defraud Liberty Mutual by seeking payment for services that are not compensable,

these defendants committed wire fraud, as defined in 18 U.S.C. § 1343.

      198. Liberty Mutual reasonably relied on the submissions it received from

Van Dyke, New Grace, and Prodigy including the representative submissions set out

in Exhibit 5 annexed hereto and identified in the representative patient examples

above.

      199. As the defendants agreed to pursue the same criminal objective

(namely, mail and wire fraud), they committed a conspiracy within the meaning of

the RICO Act, 18 U.S.C. § 1962(d), and are therefore jointly and severally liable for

Liberty Mutual’s damages.

X.    DAMAGES

      200. The pattern of fraudulent conduct by the defendants injured Liberty

Mutual in its business and property by reason of the aforesaid violations of law.

      201. Although it is not necessary for Liberty Mutual to calculate damages

with specificity at this stage in the litigation, and Liberty Mutual’s damages continue




                                          41
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.42 Filed 10/09/20 Page 42 of 66




to accrue, Liberty Mutual’s injury includes, but is not limited to, compensatory

damages in excess of $1,340,984.

      202. Exhibits 6 (Van Dyke), 7 (New Grace), and 8 (Prodigy) annexed hereto

and incorporated herein as if fully set forth in their entirety, identify monies paid by

Liberty Mutual to the defendants by date, payor, patient claim number, check

number, and amount.

      203. Every payment identified in Exhibits 6 through 8 was made by Liberty

Mutual alone and from checks sent to the defendants through the U.S. Mail, and

Liberty Mutual has not been reimbursed for any of the payments itemized in Exhibits

6 through 8.

      204. Liberty Mutual also seeks damages, in an amount to be determined at

trial, related to the cost of claims handling/adjustment for claims mailed by the

defendants, which includes the cost of investigation to uncover the fraudulent nature

of the claims submitted by the defendants.

      205. Liberty Mutual investigated each of the defendants both individually

and in connection with the comprehensive scheme detailed herein and incurred

investigative and claims handling expenses with respect to each defendant.




                                          42
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.43 Filed 10/09/20 Page 43 of 66




XI.   CAUSES OF ACTION

                                   COUNT I
                      VIOLATION OF 18 U.S.C. § 1962(c)
                             (Van Dyke Enterprise)
             Against Michael Meeron, D.C. and Anthony Pulice, D.C.

      206. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      207. Van Dyke constitutes an enterprise, as defined in 18 U.S.C. § 1961(4),

engaged in, and the activities of which affect, interstate commerce.

      208. In connection with each of the claims identified in the within

Complaint, Meeron and Pulice intentionally caused to be prepared, faxed, and

mailed false medical documentation by Van Dyke, or knew that such false medical

documentation would be prepared, faxed, and mailed in the ordinary course of Van

Dyke’s business, or should have reasonably foreseen that the mailing of such false

medical documentation by Van Dyke would occur, in furtherance of the defendants’

scheme to defraud.

      209. Meeron and Pulice knew that two (2) or more faxes and mailings would

be sent to demand and receive payment from Liberty Mutual on certain dates,

including, but not limited to, those faxes and mailings identified in the chart annexed

hereto at Exhibit 5.

      210.    As documented above, Meeron and Pulice repeatedly and intentionally

submitted, caused to be submitted, or knew that documentation would be submitted
                                          43
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.44 Filed 10/09/20 Page 44 of 66




to Liberty Mutual through interstate wires and the U.S. Mail for medical services

that were purportedly performed by Van Dyke, which he knew would be billed by

Van Dyke, in order to collect payment from Liberty Mutual.

      211. Meeron and Pulice owned and managed Van Dyke and were

responsible for all actions taken by Van Dyke and its staff.

      212. Meeron and Pulice submitted, or caused to be submitted, false and

fraudulent medical records, bills, and invoices that created the appearance of injury

and permitted Van Dyke to continue providing unlawful and medically unnecessary

treatment, if provided at all.

      213. As a result of, and in reasonable reliance on, these misleading

documents and representations, Liberty Mutual, by its agents and employees, issued

payments to Van Dyke for the benefit of Meeron and Pulice that would not otherwise

have been paid.

      214. Meeron and Pulice’s conduct in violation of 18 U.S.C. § 1962(c) was

the direct and proximate cause of Liberty Mutual’s injury.

      215. By virtue of Meeron and Pulice’s violation of 18 U.S.C. § 1962(c),

Liberty Mutual is entitled to recover from them three times the damages sustained

by reason of the claims submitted, caused to be submitted, or known to be submitted

by them, and others acting in concert with them, together with the costs of suit,

including reasonable attorney’s fees.


                                         44
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.45 Filed 10/09/20 Page 45 of 66




                                  COUNT II
                      VIOLATION OF 18 U.S.C. § 1962(d)
                             (Van Dyke Enterprise)
             Against Michael Meeron, D.C. and Anthony Pulice, D.C.

        216. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

        217. Defendants Meeron and Pulice conspired with each other and with

associates, including the personal injury attorneys and medical practices detailed

above, to violate 18 U.S.C. § 1962(c) through the facilitation of the operation of Van

Dyke.

        218. Meeron, Pulice, and their associates each agreed to further, facilitate,

support, and operate the Van Dyke enterprise.

        219. As such, Meeron and Pulice conspired to violate 18 U.S.C. §1962(c).

        220. The purpose of the conspiracy was to obtain insurance payments from

Liberty Mutual on behalf of Van Dyke even though Van Dyke was not eligible to

collect such payments by virtue of its unlawful conduct.

        221. Meeron and Pulice were aware of this purpose and agreed to take steps

to meet the conspiracy’s objectives, including the creation and submission to Liberty

Mutual of insurance claim and medical record documents containing material

misrepresentations.

        222. Liberty Mutual has been injured in its business and property by reason

of this conspiratorial conduct whereas Liberty Mutual has been induced to make
                                          45
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.46 Filed 10/09/20 Page 46 of 66




insurance payments as a result of Meeron and Pulice’s unlawful conduct described

herein.

      223.    By virtue of this violation of 18 U.S.C. § 1962(d), Meeron and Pulice

are liable to Liberty Mutual and Liberty Mutual is entitled to recover from them three

times the damages sustained by reason of the claims submitted by or on behalf of

Meeron and Pulice, and others acting in concert with them, together with the costs

of suit, including reasonable attorney’s fees.

                                COUNT III
                      VIOLATION OF 18 U.S.C. § 1962(c)
                          (New Grace Enterprise)
                        Against Michael Meeron, D.C.

      224. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      225. New Grace constitutes an enterprise, as defined in 18 U.S.C. § 1961(4),

engaged in, and the activities of which affect, interstate commerce.

      226. In connection with each of the claims identified in the within

Complaint, Meeron intentionally caused to be prepared, faxed, and mailed false

medical documentation by New Grace, or knew that such false medical

documentation would be prepared, faxed, and mailed in the ordinary course of New

Grace’s business, or should have reasonably foreseen that the mailing of such false

medical documentation by New Grace would occur, in furtherance of the

defendants’ scheme to defraud.
                                          46
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.47 Filed 10/09/20 Page 47 of 66




      227. Meeron knew that two (2) or more faxes and mailings would be sent to

demand and receive payment from Liberty Mutual on certain dates, including, but

not limited to, those faxes and mailings identified in the chart annexed hereto at

Exhibit 5.

      228.    As documented above, Meeron repeatedly and intentionally submitted,

caused to be submitted, or knew that documentation would be submitted to Liberty

Mutual for medical services that were purportedly performed by New Grace, which

he knew would be billed by New Grace, in order to collect payment from Liberty

Mutual under Liberty Mutual.

      229. Meeron owned and managed New Grace and was responsible for all

actions taken by New Grace and its staff.

      230.    Meeron submitted, or caused to be submitted, false and fraudulent

medical records, bills, and invoices that created the appearance of injury and

permitted New Grace to continue providing unlawful and medically unnecessary

treatment, if provided at all.

      231. As a result of, and in reasonable reliance on, these misleading

documents and representations, Liberty Mutual, by its agents and employees, issued

payments to New Grace for the benefit of Meeron that would not otherwise have

been paid.




                                        47
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.48 Filed 10/09/20 Page 48 of 66




      232. Meeron’s conduct in violation of 18 U.S.C. § 1962(c) was the direct

and proximate cause of Liberty Mutual’s injury.

      233. By virtue of Meeron’s violation of 18 U.S.C. § 1962(c), Liberty Mutual

is entitled to recover from him three times the damages sustained by reason of the

claims submitted, caused to be submitted, or known to be submitted by him, and

others acting in concert with him, together with the costs of suit, including

reasonable attorney’s fees.

                                COUNT IV
                      VIOLATION OF 18 U.S.C. § 1962(d)
                          (New Grace Enterprise)
                          Against Michael Meeron

      234. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      235. Defendant Meeron conspired with associates, including the personal

injury attorneys and medical practices detailed above, to violate 18 U.S.C. § 1962(c)

through the facilitation of the operation of New Grace.

      236. Meeron and his associates each agreed to further, facilitate, support,

and operate the New Grace enterprise.

      237. As such, Meeron conspired to violate 18 U.S.C. §1962(c).

      238. The purpose of the conspiracy was to obtain insurance payments from

Liberty Mutual on behalf of New Grace even though New Grace was not eligible to

collect such payments by virtue of its unlawful conduct.
                                          48
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.49 Filed 10/09/20 Page 49 of 66




      239. Meeron was aware of this purpose and agreed to take steps to meet the

conspiracy’s objectives, including the creation and submission to Liberty Mutual of

insurance     claim   and     medical   record   documents     containing    material

misrepresentations.

      240. Liberty Mutual has been injured in its business and property by reason

of this conspiratorial conduct whereas Liberty Mutual has been induced to make

insurance payments as a result of Meeron’s unlawful conduct described herein.

      241.     By virtue of this violation of 18 U.S.C. § 1962(d), Meeron is liable to

Liberty Mutual and Liberty Mutual is entitled to recover from him three times the

damages sustained by reason of the claims submitted by or on behalf of Meeron, and

others acting in concert with him, together with the costs of suit, including

reasonable attorney’s fees.

                                  COUNT V
                      VIOLATION OF 18 U.S.C. § 1962(c)
                             (Prodigy Enterprise)
            Against Michael Meeron, D.C. and Summer Fakhouri, D.C.

      242. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      243. Prodigy constitutes an enterprise, as defined in 18 U.S.C. § 1961(4),

engaged in, and the activities of which affect, interstate commerce.

      244. In connection with each of the claims identified in the within

Complaint, Meeron and Fakhouri intentionally caused to be prepared, faxed, and
                                          49
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.50 Filed 10/09/20 Page 50 of 66




mailed false medical documentation by Prodigy, or knew that such false medical

documentation would be prepared, faxed, and mailed in the ordinary course of

Prodigy’s business, or should have reasonably foreseen that the mailing of such false

medical documentation by Prodigy would occur, in furtherance of the defendants’

scheme to defraud.

      245. Meeron and Fakhouri knew that two (2) or more faxes and mailings

would be sent to demand and receive payment from Liberty Mutual on certain dates,

including, but not limited to, those faxes and mailings identified in the chart annexed

hereto at Exhibit 5.

      246.    As documented above, Meeron and Fakhouri repeatedly and

intentionally submitted, caused to be submitted, or knew that documentation would

be submitted to Liberty Mutual for medical services that were purportedly performed

by Prodigy, which they knew would be billed by Prodigy, in order to collect payment

from Liberty Mutual.

      247. Meeron and Fakhouri owned and managed Prodigy and were

responsible for all actions taken by Prodigy and its staff.

      248.    Meeron and Fakhouri submitted, or caused to be submitted, false and

fraudulent medical records, bills, and invoices that created the appearance of injury

and permitted Prodigy to continue providing unlawful and medically unnecessary

treatment, if provided at all.


                                          50
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.51 Filed 10/09/20 Page 51 of 66




      249. As a result of, and in reasonable reliance on, these misleading

documents and representations, Liberty Mutual, by its agents and employees, issued

payments to Prodigy for the benefit of Meeron and Fakhouri that would not

otherwise have been paid.

      250. Meeron and Fakhouri’s conduct in violation of 18 U.S.C. § 1962(c) was

the direct and proximate cause of Liberty Mutual’s injury.

      251. By virtue of Meeron and Fakhouri’s violation of 18 U.S.C. § 1962(c),

Liberty Mutual is entitled to recover from them three times the damages sustained

by reason of the claims submitted, caused to be submitted, or known to be submitted

by them, and others acting in concert with them, together with the costs of suit,

including reasonable attorney’s fees.

                                COUNT VI
                     VIOLATION OF 18 U.S.C. § 1962(d)
                            (Prodigy Enterprise)
           Against Michael Meeron, D.C. and Summer Fakhouri, D.C.

      252. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      253. Defendants Meeron and Fakhouri conspired with each other and with

associates, including the personal injury attorneys and medical practices detailed

above, to violate 18 U.S.C. § 1962(c) through the facilitation of the operation of

Prodigy.



                                          51
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.52 Filed 10/09/20 Page 52 of 66




      254. Meeron, Fakhouri, and their associates each agreed to further, facilitate,

support, and operate the Prodigy enterprise.

      255. As such, Meeron and Fakhouri conspired to violate 18 U.S.C. §1962(c).

      256. The purpose of the conspiracy was to obtain insurance payments from

Liberty Mutual on behalf of Prodigy even though Prodigy was not eligible to collect

such payments by virtue of its unlawful conduct.

      257. Meeron and Fakhouri were aware of this purpose and agreed to take

steps to meet the conspiracy’s objectives, including the creation and submission to

Liberty Mutual of insurance claim and medical record documents containing

material misrepresentations.

      258. Liberty Mutual has been injured in its business and property by reason

of this conspiratorial conduct whereas Liberty Mutual has been induced to make

insurance payments as a result of Meeron and Fakhouri’s unlawful conduct

described herein.

      259.    By virtue of this violation of 18 U.S.C. § 1962(d), Meeron and

Fakhouri are liable to Liberty Mutual and Liberty Mutual is entitled to recover from

them three times the damages sustained by reason of the claims submitted by or on

behalf Meeron, Fakhouri, and others acting in concert with them, together with the

costs of suit, including reasonable attorney’s fees.




                                          52
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.53 Filed 10/09/20 Page 53 of 66




                                 COUNT VII
                            COMMON LAW FRAUD
                             Against All Defendants

      260. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      261. The scheme to defraud perpetrated by Van Dyke, New Grace, Prodigy,

Meeron, Pulice, and Fakhouri (“Count VII defendants”) was dependent upon a

succession of material misrepresentations of fact that the defendants were entitled to

payment from Liberty Mutual.

      262. The misrepresentations of fact made by the Count VII defendants

include, but are not limited to, those material misrepresentations discussed in section

VIII supra.

      263. The Count VII defendants’ representations were false or required

disclosure of additional facts to render the information furnished not misleading.

      264. The misrepresentations were intentionally made by the Count VII

defendants in furtherance of their scheme to defraud Liberty Mutual by submitting,

causing to be submitted, or knowing that non-compensable claims for payment

would be submitted to Liberty Mutual.

      265. The Count VII defendants’ misrepresentations were known to be false

and were made for the purpose of inducing Liberty Mutual to make payments for

claims that are not compensable under the No-Fault Act.


                                          53
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.54 Filed 10/09/20 Page 54 of 66




      266. Liberty      Mutual     reasonably     relied    upon     such   material

misrepresentations to its detriment in paying numerous non-meritorious bills for

alleged medical expenses pursuant to insurance claims and in incurring expenses

related to the adjustment and processing of claims submitted by the defendants.

      267. As a direct and proximate result of the defendants’ fraudulent

representations and acts, Liberty Mutual has been damaged in its business and

property as previously described herein.

                                  COUNT VIII
                              CIVIL CONSPIRACY
                              Against All Defendants

      268. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      269. Defendants Van Dyke, New Grace, Prodigy, Meeron, Pulice, and

Fakhouri (“Count VIII defendants”) combined and concerted to accomplish the

unlawful purpose of defrauding Liberty Mutual by submitting claims for payment to

which they were not entitled because (1) the defendants did not actually render the

treatment for which claims were submitted, (2) the defendants did not provide

reasonably necessary treatment, (3) the defendants did not lawfully render treatment,

and (4) the defendants engaged in fraudulent billing practices.

      270. The Count VIII defendants worked together to achieve an unlawful

purpose (namely, defrauding Liberty Mutual for personal gain).


                                           54
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.55 Filed 10/09/20 Page 55 of 66




      271. This purpose was known to all of the Count VIII defendants and

intentionally pursued.

      272. Despite knowing that the defendants were not entitled to payment

because they billed for services that were not actually provided, because they billed

for services that were not reasonably necessary, because treatment was not lawfully

rendered, and because they engaged in fraudulent billing practices, the Count VIII

defendants nonetheless submitted, caused to be submitted, or knew that claims

would be submitted (with accompanying false medical documentation) to Liberty

Mutual seeking payment to the defendants.

      273. In reasonable reliance on the false medical documentation submitted by

the defendants, Liberty Mutual paid certain of the claims submitted.

      274. All of the Count VIII defendants directly benefited from the payments

made to Van Dyke, New Grace, and Prodigy.

      275. All of the Count VIII defendants actively and intentionally partook in a

scheme to defraud Liberty Mutual and also encouraged and aided other Count VIII

defendants in the commission of acts done for the benefit of all Count VIII

defendants and to the unjustified detriment of Liberty Mutual.

      276. Accordingly, all of the Count VIII defendants are equally liable for the

fraud perpetrated on Liberty Mutual pursuant to their conspiracy.




                                         55
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.56 Filed 10/09/20 Page 56 of 66




                               COUNT IX
                 PAYMENT UNDER MISTAKE OF FACT
      Against Van Dyke Spinal Rehabilitation PLLC, New Grace Spinal
       Rehabilitation, PLLC, and Prodigy Spinal Rehabilitation, LLC

      277. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      278. Liberty Mutual paid the amounts described herein and itemized in

Exhibits 6 through 8 under a misunderstanding, misapprehension, error, fault, or

ignorance of material facts, namely, the scheme to defraud Liberty Mutual by

misrepresenting the fact, lawfulness, and necessity of services purportedly provided

and billed by Van Dyke, New Grace, and Prodigy (“Count IX defendants”).

      279. Liberty Mutual sustained damages by paying under a mistake of fact

the claims submitted by the Count IX defendants, which misrepresented the fact,

reasonableness, necessity, and lawfulness of the medical services allegedly rendered

and whether the patient’s injury arose out of a motor vehicle accident.

      280. The Count IX defendants, individually and jointly, would be unjustly

enriched if permitted to retain the payments made to them by Liberty Mutual under

a mistake of fact.

      281. Liberty Mutual is entitled to restitution from each of the Count IX

defendants, individually and jointly, for all monies paid to and/or received by them

from Liberty Mutual.



                                          56
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.57 Filed 10/09/20 Page 57 of 66




                                  COUNT X
                            UNJUST ENRICHMENT
                             Against All Defendants

      282. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      283. Liberty Mutual paid monies, including those amounts set out in

Exhibits 6 through 8, in response to the claims submitted, or caused to be submitted,

by defendants Van Dyke, New Grace, Prodigy, Meeron, Pulice, and Fakhouri

(“Count X defendants”) in reasonable belief that it was legally obligated to make

such payments based upon the defendants’ fraudulent misrepresentations.

      284. Liberty Mutual’s payments constitute a benefit which the Count X

defendants aggressively sought and voluntarily accepted.

      285. The Count X defendants wrongfully obtained payments from Liberty

Mutual through the fraudulent scheme detailed herein.

      286. The Count X defendants have been unjustly enriched by receipt of these

wrongfully obtained payments from Liberty Mutual.

      287. The Count X defendants’ retention of these payments would violate

fundamental principles of justice, equity, and good conscience.




                                          57
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.58 Filed 10/09/20 Page 58 of 66




                          COUNT XI
         DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                     Against All Defendants

      288. Liberty Mutual re-alleges, re-pleads, and incorporates by reference

paragraphs 1 through 205 set forth above as if fully set forth herein.

      289. Defendants Van Dyke, New Grace, Prodigy, Meeron, Pulice, and

Fakhouri (“Count XI defendants”) routinely billed for unnecessary and unlawful

services with respect to the patients at issue in this Complaint.

      290. The Count XI defendants also rendered services pursuant to a

fraudulent scheme whereby patients were illegally solicited and referred to them for

the purpose of generating claims to Liberty Mutual, and not for the purpose of

providing reasonably necessary medical treatment, testing, or services.

      291. Pursuant to Michigan law, an insurer is liable to pay benefits only for

reasonable and necessary expenses for lawfully-rendered treatment.

      292. Where a provider is unable to show that an expense has been incurred

for a reasonably necessary product or service, there can be no finding of a breach of

the insurer’s duty to pay, and thus no finding of liability with regard to that expense.

      293. The Count XI defendants continue to submit claims for No-Fault

payments for unnecessary and unlawfully rendered medical services to Liberty

Mutual, and other claims remain pending with Liberty Mutual.




                                          58
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.59 Filed 10/09/20 Page 59 of 66




      294. The Count XI defendants will continue to submit claims for No-Fault

payments absent a declaration by this Court that Liberty Mutual has no obligation to

pay fraudulent pending and previously-denied insurance claims submitted by any of

the Count XI defendants for any or all of the reasons set out in the within Complaint.

      295. Accordingly, Liberty Mutual requests a judgment pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, declaring that the Count XI defendants

billed for unnecessary and unlawful treatment and services that are not compensable

under applicable provisions of Michigan law

      296. Liberty Mutual also requests a judgment pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201, declaring that the Count XI defendants were

engaged in a fraudulent scheme whereby they billed for unnecessary and unlawful

treatment and services at all relevant times.

      297. As such, the Count XI defendants have no standing to submit, pursue,

or receive any payment from Liberty Mutual, and Liberty Mutual requests a

judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, declaring

that the Count XI defendants cannot seek payment from Liberty Mutual under any

policy of insurance, any assignment of benefits, any lien of any nature, or any other

claim for payment related to the fraudulent conduct detailed in the within Complaint.

      298. Liberty Mutual further requests a judgment pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201, declaring that the Count XI defendants cannot


                                          59
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.60 Filed 10/09/20 Page 60 of 66




balance bill or otherwise seek payment from any person insured under a Liberty

Mutual policy or for whom Liberty Mutual is the responsible payor related to the

fraudulent conduct detailed in the within Complaint.

XII. DEMAND FOR RELIEF

      WHEREFORE, plaintiffs Liberty Mutual Fire Insurance Company, LM

General Insurance Company, LM Insurance Corporation, and SAFECO Insurance

Company of Illinois respectfully pray that judgment enter in their favor as follows:

                                  COUNT I
                     VIOLATION OF 18 U.S.C. § 1962(c)
                            (Van Dyke Enterprise)
            Against Michael Meeron, D.C. and Anthony Pulice, D.C.

      (a)    AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)    AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)    GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)    GRANT all other relief this Court deems just.




                                          60
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.61 Filed 10/09/20 Page 61 of 66




                                 COUNT II
                     VIOLATION OF 18 U.S.C. § 1962(d)
                            (Van Dyke Enterprise)
            Against Michael Meeron, D.C. and Anthony Pulice, D.C.

      (a)    AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)    AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)    GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)    GRANT all other relief this Court deems just.

                                 COUNT III
                       VIOLATION OF 18 U.S.C. § 1962(c)
                           (New Grace Enterprise)
                         Against Michael Meeron, D.C.

      (a)    AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)    AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)    GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)    GRANT all other relief this Court deems just.




                                          61
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.62 Filed 10/09/20 Page 62 of 66




                                  COUNT IV
                       VIOLATION OF 18 U.S.C. § 1962(d)
                           (New Grace Enterprise)
                         Against Michael Meeron, D.C.

      (a)     AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)     AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)     GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)     GRANT all other relief this Court deems just.

                                  COUNT V
                      VIOLATION OF 18 U.S.C. § 1962(c)
                             (Prodigy Enterprise)
            Against Michael Meeron, D.C. and Summer Fakhouri, D.C.

      (a)     AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)     AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)     GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)     GRANT all other relief this Court deems just.




                                          62
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.63 Filed 10/09/20 Page 63 of 66




                                 COUNT VI
                      VIOLATION OF 18 U.S.C. § 1962(d)
                             (Prodigy Enterprise)
            Against Michael Meeron, D.C. and Summer Fakhouri, D.C.

      (a)     AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial;

      (b)     AWARD Liberty Mutual treble damages pursuant to 18 U.S.C. § 1964,

together with interest, costs, and attorney’s fees;

      (c)     GRANT Liberty Mutual injunctive relief enjoining the defendants from

engaging in the wrongful conduct alleged in the within Complaint; and

      (d)     GRANT all other relief this Court deems just.

                                  COUNT VII
                             COMMON LAW FRAUD
                              Against All Defendants

      (a)     AWARD Liberty Mutual its actual and consequential damages against

the defendants jointly and severally in an amount to be determined at trial;

      (b)     AWARD Liberty Mutual its costs, including, but not limited to,

investigative costs incurred in the detection of the defendants’ illegal conduct; and

      (c)     GRANT all other relief this Court deems just.

                                   COUNT VIII
                               CIVIL CONSPIRACY
                               Against All Defendants

      (a)     AWARD Liberty Mutual its actual and consequential damages against

the defendants jointly and severally in an amount to be determined at trial;
                                          63
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.64 Filed 10/09/20 Page 64 of 66




      (b)    AWARD Liberty Mutual its costs, including, but not limited to,

investigative costs incurred in the detection of the defendants’ illegal conduct; and

      (c)    GRANT all other relief this Court deems just.

                                COUNT IX
                PAYMENT UNDER MISTAKE OF FACT
      Against Van Dyke Spinal Rehabilitation PLLC, New Grace Spinal
          Rehabilitation, PLLC, and Prodigy Spinal Rehabilitation

      (a)    AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial; and

      (b)    GRANT all other relief this Court deems just.

                                   COUNT X
                             UNJUST ENRICHMENT
                              Against All Defendants

      (a)     AWARD Liberty Mutual its actual and consequential damages in an

amount to be determined at trial; and

      (b)    GRANT all other relief this Court deems just

                          COUNT XI
         DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                     Against All Defendants

      (a)    DECLARE that Liberty Mutual has no obligation to pay pending and

previously-denied insurance claims submitted by Van Dyke Spinal Rehabilitation

PLLC, New Grace Spinal Rehabilitation, PLLC, Prodigy Spinal Rehabilitation,

PLLC, Michael Meeron, D.C., Anthony Pulice, D.C., and Summer Fakhouri, D.C.,

jointly and severally, for any or all of the reasons set out in the within Complaint.
                                          64
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.65 Filed 10/09/20 Page 65 of 66




      (b)    DECLARE that Van Dyke Spinal Rehabilitation PLLC, New Grace

Spinal Rehabilitation, PLLC, Prodigy Spinal Rehabilitation, PLLC, Michael

Meeron, D.C., Anthony Pulice, D.C., and Summer Fakhouri, D.C., jointly and

severally, cannot seek payment from Liberty Mutual pursuant to any policy of

insurance, any assignment of benefits, any lien of any nature, or any other claim for

payment related to the fraudulent conduct detailed in the within Complaint;

      (c)    DECLARE that Van Dyke Spinal Rehabilitation PLLC, New Grace

Spinal Rehabilitation, PLLC, Prodigy Spinal Rehabilitation, PLLC, Michael

Meeron, D.C., Anthony Pulice, D.C., and Summer Fakhouri, D.C., jointly and

severally, cannot balance bill or otherwise seek payment from any person insured

under a Liberty Mutual policy between Liberty Mutual and its insureds or for whom

Liberty Mutual is the responsible payor related to the fraudulent conduct detailed in

the within Complaint; and

      (d)    GRANT such other relief as this Court deems just and appropriate

under Michigan law and the principles of equity.

XIII. DEMAND FOR JURY TRIAL

        The plaintiffs hereby demand a trial by jury on all claims.

                        [SIGNATURE PAGE FOLLOWS]




                                         65
Case 2:20-cv-12748-LVP-DRG ECF No. 1, PageID.66 Filed 10/09/20 Page 66 of 66




                                          Respectfully submitted,

                                          SMITH & BRINK

                                          /s/ Jacquelyn A. McEttrick
                                          _________________________
                                          Nathan A. Tilden (P76969)
                                          ntilden@smithbrink.com
                                          Jacquelyn A. McEttrick
                                          jmcettrick@smithbrink.com
                                          Andrew H. DeNinno
                                          adeninno@smithbrink.com
                                          38777 Six Mile Road, Suite 314
                                          Livonia, MI 48152
                                          (734) 521-9000

                                          350 Granite Street, Suite 2204
                                          Braintree, MA 02184
                                          (617) 770-2214

                                          Attorneys for Plaintiffs

Dated: October 9, 2020




                                     66
